DETAILED ACTION 
Response to Amendment
This office action has been issued in response to the response filed 8/9/21.  Claims 1-12, 16-18, and 20-24 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of amended grounds of rejection necessitated by amendments to the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.   


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 11-12, 16-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warriner et al (US PGPUB # 20160320995) in view of Amir et al. (US patent # 9760311) further in independent claim 1, 16, 21 Warriner discloses:   A storage system [storage system – Warriner fig 3], comprising: 
              a nonvolatile memory [A solid state drive (SSD) typically consists of one or a small set of flash memory controller devices and an array of non-volatile memory, which typically comprises NAND flash memory devices – Warriner 0002]; 
              a computing device [ SSD and/or SSD controller operate in in conjunction with one another as a computing device to executes an application/workload/commands/operations on input data – Warriner 0018 in view of Amir col 3 lines 61-67 teaching that a memory controller, which may be a flash/SSD controller may take the form of processing circuitry, microprocessor/CPU or ASIC operable to perform data processing on input data; A computing device is described in 0034 of the specification to include various circuits … one of which may be a circuit for facilitating parallel data operations … where operations of a circuit may be implemented via hardware/software(application), such that at least the flash memory controller described in 0009 of Warriner, particularly in view of 0034 & 0071, is understood to read on the claimed computing device, in other words the SSD/SSD-controller is the computing device working in conjunction with a controller for executing operations corresponding to an application (Host Power Manager application program 210) provided from a host outside of the storage system – Warriner 0014]; and
              a controller [SSD controller - Warriner 0018 in view of Amir col 3 lines 61-67 teaching that a memory controller, which may be a flash/SSD controller may take the form of processing circuitry, microprocessor/CPU or ASIC operable to perform data processing on input data; SSD-controller is the computing device executing operations corresponding to an application (Host Power Manager application program 210) provided from a host outside of the storage system – Warriner 0014], wherein:
             the computing device is configured to execute an application provided from a host via the controller, the host being outside the storage system [it is noted that the terms application/task are used in a substantially analogous manner at least in 0033 of the original disclosure; SSD/SSD-controller is the computing device working in conjunction with a controller for executing operations corresponding to an application (Host Power Manager application program 210) provided from a host outside of the storage system; Power Manager application program 210 which takes a Power Objective input 220 and an input 235 which is the difference between a Performance Objective 230 and Performance Statistics 240 reported by the SSD controller 260 – Warriner fig 3 & paragraph 0014 in view of De 0036 teaching “Data storage unit 100A may contain a controller 110 that may include hardware and processing capability to offload some tasks (aka applications/programs) from host CPU 80 or GPU 84, which may improve the efficiency of computing system 10”, in other words, SSD controller may offload (transfer) tasks/applications from the host to a computing device for execution of the power management application - Warriner fig 3 & paragraph 0014 in view of De 0036],
              the computing device is configured to perform data processing on input data [SSD and/or SSD controller working in conjunction with one another to operate as a computing device to executes an application/workload/commands/operations on input data – Warriner 0018 in view of Amir col 3 lines 61-67 teaching that a memory controller, which may be a flash/SSD controller may take the form of processing circuitry, microprocessor/CPU or ASIC operable to perform data processing on input data; A computing device is described in 0034 of the specification to include various circuits … one of which may be a circuit for facilitating parallel data operations … where operations of a circuit may be implemented via hardware/software(application), such that at least the flash memory controller described in 0009 of Warriner, particularly in view of 0034 & 0071, is understood to read on the claimed computing device, in other words the SSD/SSD-controller is the computing device executing operations corresponding to an application (Host Power Manager application program 210) provided from a host outside of the storage system – Warriner 0014] provided from the nonvolatile memory or provided from the host [Host 200 may be located external to storage system 350– Warriner 0010 & fig 3]; 
               the controller is configured to receive a command from the host [SSD & SSD-controller receive commands from host - Warriner fig 2-3], 
               the controller is configured to control a writing operation and a reading operation of the nonvolatile memory and operating of the computing device based on the command [workload commands received from host are R/W commands – Warriner 0018], 
               the controller is configured to transfer data stored in the nonvolatile memory between the nonvolatile memory and the computing device [memory controller performing I/O operations, disclosed as: at any given time, there may be a read/write (program) data transfer operation in progress on each of the memory controller channels, plus several simultaneous or interleaved operations to multiple devices or dies. The power consumption of the flash memory array will therefore be heavily dependent on the read/write workload of the SSD as a whole, which will vary according to the rates of reading and writing, the size of the data being transferred with each read and write, and which locations are being read or written to - Warriner 0010], and
               the controller is configured to monitor an operating state of the computing device while the computing device is performing data processing, and dynamically manage power of the computing device according to the monitoring of the operating state of the computing device [monitoring system 305 and control loop 310 cooperate to monitor an operating state of the SSD controller operating as a computing device and to dynamically manage power of the computing device according to a monitoring result – Warriner 0019-0021, 0030-0032 in view of Amir col 3 lines 61-67] .
explicitly disclose a computing device to perform data processing on input data, although this limitation appears to be suggested as indicated in the rationale above. 
Nevertheless, in the same field of endeavor Amir teaches a storage system for adaptive thermal throttling (Amir abstract, title) wherein: controller 102 (which may be a flash memory controller) can take the form of processing circuitry, a microprocessor or processor, and a computer-readable medium that stores computer-readable program code (e.g., firmware/application/software) executable by the (micro)processor, logic gates, switches, an application specific integrated circuit (ASIC), a programmable logic controller, and an embedded microcontroller, as per Amir col 3 lines 61-67.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to impart data processing functionality into a storage system including a storage/memory controller in the invention of Warriner as taught by Amir because it would be advantageous for enhancing functional flexibility of the storage system (Amir col 3 line 61 – col 4 line 34). 
Warriner/Amir does not explicitly disclose the computing device is configured to execute an application provided from a host via the controller, the host being outside the storage system.
Nevertheless, in the same field of endeavor De teaches a system including a direct interface between a GPU and data storage unit (De title, abstract) wherein: Data storage unit 100A may contain a controller 110 that may include hardware and processing capability to offload some tasks from host CPU 80 or GPU 84, which may improve the efficiency of computing system 10 – De 0036, 0042.  Therefore the combination of Warriner/Amir/De teaches all limitations of the instant claim(s).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to impart data processing functionality into a storage system including a storage/memory controller in the invention of Warriner/Amir as taught by De because it would be advantageous for improving energy efficiency of the GPGPU computing system (De 0029, 0036). 
With respect to independent claim 16, since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains one or more limitations which are worded slightly differently relative claim 1 and are addressed below:
receiving, by the storage controller, an application from a host, the host being outside the storage system [Power Manager application program 210 which takes a Power Objective input 220 and an input 235 which is the difference between a Performance Objective 230 and Performance Statistics 240 reported by the SSD controller 260 – Warriner fig 3 & paragraph 0014 in view of De 0036 teaching “Data storage unit 100A may contain a controller 110 that may include hardware and processing capability to offload some tasks (aka applications/programs) from host CPU 80 or GPU 84, which may improve the efficiency of computing system 10”];
SSD controller may offload (transfer) tasks/applications from the host to a computing device Warriner fig 3 in view of De 0036];
executing, by the computing device, the application received from the host and transferred to the computing device by the storage controller [SSD controller may offload (transfer) tasks/applications from the host to a computing device for execution of the power management application - Warriner fig 3 & paragraph 0014 in view of De 0036];
With respect to dependent claim 2, 17 Warriner/Amir/De discloses wherein the controller is further to periodically or aperiodically receive information on at least one of hardware utilization, a temperature, or a runtime from the computing device a plurality of times and dynamically perform power management with respect to the computing device based on the received information [Warriner 0030-0034].
With respect to dependent claim 7 Warriner/Amir/De teaches wherein the controller is further to transmit the input data to the computing device while the computing device is performing the data processing and adjust a transmission rate of the input data [“adjusting the [[transmission]] rate of concurrent non-volatile memory operations between a minimum value and a maximum value” Warriner -abstract;  “The power consumption of the flash memory array will therefore be heavily dependent on the read/write workload of the SSD as a whole, which will vary according to the rates of reading and writing [[transmission rate]], the size of the data being transferred with each read and write, and which locations are being read or written to” - Warriner 0010].
With respect to dependent claim 8 Warriner/Amir/De discloses wherein the controller is further to dynamically perform the power management based on the received information and management data pre-configured for the power management of the computing device [monitoring system 305 and control loop 310 cooperate to monitor an operating state of the SSD controller operating as a computing device and to dynamically manage power, according to pre-configured actions, of the computing device according to a monitoring result – Warriner 0019-0021, 0030-0032 in view of Amir col 3 lines 61-67].
With respect to dependent claim 11 Warriner/Amir/De discloses wherein the controller is further to receive a data processing result from the computing device after the data processing is finished and to transmit the data processing result to the host [Host Power Manager application program 210 which takes a Power Objective input 220 and an input 235 which is the difference between a Performance Objective 230 and Performance Statistics 240 reported by the SSD controller 260. The Host Power Manager 210 then issues a command to set the Power State 245 of the SSD Controller 260 - Warriner 0014].
dependent claim 12, 20 Warriner/Amir/De discloses wherein the controller is further to control the computing device to be a low-power state after the data processing is finished [For example, U.S. Pat. No. 8,862,807 describes a technique to calculate an idle time (idle analogous to low power state) based on previous workload (previous workload analogous to “after data processing finished”) and insert the idle time between SSD operations - Warriner 0018; The host can then dynamically change the power state according to the required performance and power objectives in relation to the measured performance statistics. This external power management is not designed to be a replacement for the autonomous power management conducted by the controller internal to the SSD. In particular, the NVMe Specification states that "[t]his power management mechanism is meant to complement and not replace autonomous power management performed by a controller." – Warriner 0017][Amir col 15 lines 51-67]. 


Claims 3-5, 9, 18, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Warriner/Amir/De further in view of Dorsey (US PGPUB # 20170330528).
With respect to dependent claim 3, 18 Warriner/Amir/De does not explicitly disclose the limitations of the instant claim.  Nevertheless in the same field of endeavor Dorsey teaches targeted scaling of the voltage and/or frequency of a processor included in a computing device (Dorsey abstract) including scaling the voltage and/or frequency of a CPU/GPU based on a utilization rate of a GPU (Dorsey 0018, 0020). Therefore the combination of Warriner/Amir/De/Dorsey discloses wherein the controller is further to adjust at least one of a voltage level of a driving voltage of the computing device or a frequency of a clock signal of the computing device [Dorsey 0018, 0020].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust at least one of a voltage level of a driving voltage of the computing device or a frequency of a clock signal of the computing device in the invention of Warriner/Amir/De as taught by Dorsey because it would be advantageous for optimizing operation of a computing device (Dorsey 0008-0010). 
 With respect to dependent claim 4 Warriner/Amir/De/Dorsey discloses wherein the controller is further to adjust at least one of the voltage level of the driving voltage or the frequency of the clock signal based on the received information on the hardware utilization [Dorsey 0018, 0020].
With respect to dependent claim 5 Warriner/Amir/De/Dorsey discloses wherein the controller is further to receive real-time temperature information and dynamically adjust at least one of the voltage level of the driving voltage or the frequency of the clock signal based on the received real-time temperature information [adaptive thermal throttling – Warriner abstract in view of Dorsey 0018, 0020].
dependent claim 9, 22 Warriner/Amir/De does not explicitly disclose the limitations of the instant claim.  Nevertheless in the same field of endeavor Dorsey teaches targeted scaling of the voltage and/or frequency of a processor included in a computing device (Dorsey abstract) including scaling the voltage and/or frequency of a CPU/GPU based on a utilization rate of a GPU (Dorsey 0018, 0020).  Therefore the combination of Warriner/Amir/De/Dorsey teaches wherein the management data includes at least one of a voltage scaling factor of a driving voltage and a frequency scaling factor of a clock signal, the voltage scaling factor and the frequency scaling factor being determined for each of a plurality of values regarding the hardware utilization [targeted scaling of the voltage and/or frequency of a processor included in a computing device. One embodiment involves scaling the voltage/frequency of the processor based on the number of frames per second being input to a frame buffer in order to reduce or eliminate choppiness in animations shown on a display of the computing device. Another embodiment of the invention involves scaling the voltage/frequency of the processor based on a utilization rate of the GPU in order to reduce or eliminate any bottleneck caused by slow issuance of instructions from the CPU to the GPU. Yet another embodiment of the invention involves scaling the voltage/frequency of the CPU based on specific types of instructions being executed by the CPU. Further embodiments include scaling the voltage and/or frequency of a CPU when the CPU executes workloads that have characteristics of traditional desktop/laptop computer applications – Dorsey abstract]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine a voltage scaling factor and frequency scaling factor for each of a plurality of values regarding a hardware utilization in the invention of Warriner/Amir/De as taught by Dorsey because it would be advantageous for optimizing operation of a computing device (Dorsey 0008-0010).
With respect to dependent claim 24 Warriner/Amir/De/Dorsey teaches wherein the controller is further to transmit the input data to the computing device while the computing device is performing the data processing and adjust a transmission rate of the input data [“adjusting the [[transmission]] rate of concurrent non-volatile memory operations between a minimum value and a maximum value” Warriner -abstract;  “The power consumption of the flash memory array will therefore be heavily dependent on the read/write workload of the SSD as a whole, which will vary according to the rates of reading and writing [[transmission]] rate, the size of the data being transferred with each read and write, and which locations are being read or written to” - Warriner 0010].


Claim 6, 23 is rejected under 35 U.S.C. 103 as being unpatentable over Warriner/Amir/De (claim 6) and Warriner/Amir/De/Dorsey (claim 23) further in view of Bulusu (US PGPUB # 20090259862).
With respect to dependent claim 6, 23 Warriner/Amir/De/(Dorsey for claim 23) does not explicitly disclose the limitations of the instant claim.  Nevertheless in the same field of endeavor Bulusu teaches power management in limited power devices, wherein a computing device includes a plurality of processing elements, and further wherein a subset of processing elements can be activated to perform data processing (Bulusu 0002-0003, abstract, fig 4). Therefore the combination of Warriner/Amir/De/(Dorsey for claim 23)/Bulusu teaches wherein the computing device includes a plurality of processing elements, and the controller is further to determine, based on the received information, a number of at least some processing elements that are activated to perform the data processing among a plurality of processing elements included in the computing device [Bulusu 0057 teaching “In block 460, a determination is made that the data processing module should be awakened. For example, the presence of an input (data or command) at an input interface of the data processing module may be detected by the data processing module itself or by the idle control module 210”].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine, based on received information, a number of at least some processing elements that are activated to perform data processing among a plurality of processing elements included in a computing device in the invention of Warriner/Amir/De as taught by Bulusu because it would be advantageous for efficiently managing power in limited power devices (Bulusu 0002-0003, 0009-0010). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Warriner/Amir/De further in view of Sebastian (US patent # 9727267).
With respect to dependent claim 10 Warriner/Amir/De does not explicitly disclose at least the limitation of “determine initial hardware utilization of the computing device based on an analysis result” of the instant claim, although Warriner at least implicitly teaches this limitation by disclosing that “Host Computer 200 is connected to an NVMe SSD 250 and has a Host Power Manager application program 210 which takes a Power Objective input 220 and an input 235 which is the difference between a Performance Objective 230 and Performance Statistics 240 reported by the SSD controller 260. The Host Power Manager 210 then issues a command to set the Power State 245 of the SSD Controller 260” – Warriner 0014, 0017.  Nevertheless in the same field of endeavor Sebastian teaches power management and monitoring for storage devices wherein software (applications/threads/contexts) have their workloads tracked/monitored ( Sebastian col 4 line 15 – col 5 line 25) where a quantity/amount of work is tracked to Sebastian col 14 lines 25 - 53).  Device-aware power monitoring enables accurate tracking of the full system power of storage devices 120 by monitoring all workload types and amounts, which improves the accuracy of the statistical reporting to end users, and allows throttling to be selectively performed only when necessary (Sebastian col 4 lines 15 - 40).  Therefore the combination of Warriner/Amir/De/Sebastian teaches wherein the controller is further to analyze a characteristic of an application [enterprise application - Warriner 0058; Power Manager application program 210 - Warriner 0014; application/software/thread performing different types of operation, disclosed as: storage device 500 may implement an N-energy accumulator that maintains an individual accumulator for each type of work unit. Accumulating energy separately for each type of work unit enables storage device 500 to monitor and track power usage with more granularity than existing storage devices. Moreover, the full power usage of the storage device 500 may be accurately monitored by accumulating energy for all workload types, including workload types that are not tracked by existing storage devices (e.g., I/O operations, error-correction, encryption, and/or other system events - Sebastian col 14 lines 25 - 53] and a data amount of the input data [read/write workload of the SSD as a whole, which will vary according to the rates of reading and writing, the size of the data being transferred with each read and write, and which locations are being read or written to – Warriner 0010; workload pertains to a data amount input from host to SSD - Warriner 0056-0058; enable monitoring of the type and quantity of each work unit performed by the storage device 500 - Sebastian col 14 lines 25 – 53, fig 5], the characteristic and the data amount being provided to the computing device for the data processing, and to determine initial hardware utilization of the computing device based on an analysis result [an accumulator/dispatcher tracking power usage by hardware may be a proxy/analog for tracking hardware utilization, disclosed as: Dispatcher 504 may then signal the N-energy accumulator 512 to accumulate the energy units 553 required by the particular work unit 502. The N-energy accumulator 512, for example, may include a separate accumulator 513 for each type of work unit 502 that may be performed by the storage device 500. The N-energy accumulator 512 may include accumulators 513 for work units 502 that involve storage access (e.g., read, program, erase) and other work units 502 that do not directly involve storage access (e.g., I/O operations, system events). In this manner, the N-energy accumulator 512 may track the energy consumption for each type of work, along with its energy contribution to the entire storage device 500. For example, dispatcher 504 may notify the N-energy accumulator 512 that a particular type of work unit is being dispatched, allowing the N-energy accumulator 512 to increment the individual accumulator 513A-513Z for that work unit by the appropriate quantum of energy - Sebastian fig 5, col 15 lines 4-56]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine initial hardware utilization of a computing device based on an analysis result pertaining to an amount of data and an application characteristic in the invention of Sebastian col 14 lines 25 – 53 in view of col 15 lines 47 - 67).


 Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 10 that “However, although the memory controller of Warriner controls the write and read operations of the non-volatile memory, Warriner fails to disclose that the memory controller controls the operation of the computing device (operation of SSD controller of Warriner).  	        Further, Warriner fails to disclose a flash memory controller meeting the terms of a computing device that is configured to execute an application provided from a host (which is outside the storage system) via the controller, as recited in instant claim 1.”                [The examiner respectfully submits that the SSD controller taught in Warriner rather than the memory controller of Amir is mapped to the claimed controller, in other words the SSD/SSD-controller is the computing device working in conjunction with a controller for executing operations corresponding to an application (Host Power Manager application program 210) provided from a host outside of the storage system – Warriner 0014]
Regarding applicant’s arguments on page 10 that “Moreover, paragraph 0009 of Warriner fails to state that the prior art flash memory controller would be "configured to execute an application provided from a host outside the storage system via the controller," as recited in claim 1. Indeed, paragraph 0009 of Warriner fails to describe an application at all, much less an application provided from a host outside the storage system.” [The examiner respectfully submits that amended grounds of rejection necessitated by amendments to the claims have rendered the instant remarks moot.  In particular: updated grounds of rejection in view of Warriner/Amir/De teaching that SSD controller may offload (transfer) tasks/applications from the host to a computing device for execution of the power management application - Warriner fig 3 & paragraph 0014 in view of De 0036, ].
Regarding applicant’s arguments on page 11 that “With respect to the above paragraph 0034, it is entirely unclear what element(s) the Examiner is interpreting as the "computing device" of the instant claims. In any case, while paragraph 0034 of Warriner states that the "throttling controller 320, control loop controller 310, and monitoring system 305 . . . may be implemented in hardware or as firmware," such a disclosure fails to correspond to the instant claims.  First, one of ordinary skill in the art would understand that firmware is different from an application provided from a host. Moreover, regardless of The examiner respectfully submits that SSD and/or SSD controller operate in in conjunction with one another as a computing device to executes an application/workload/commands/operations on input data – Warriner 0018 in view of Amir col 3 lines 61-67 teaching that a memory controller, which may be a flash/SSD controller may take the form of processing circuitry, microprocessor/CPU or ASIC operable to perform data processing on input data.  Further, SSD controller may offload (transfer) tasks/applications from the host to a computing device for execution of the power management application - Warriner fig 3 & paragraph 0014 in view of De 0036].
 Remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      

	
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133